                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 16-cr-20466
                                                    Hon. Matthew F. Leitman
v.

JARED PATRICK LOCKWOOD,

     Defendant.
__________________________________________________________________/

     ORDER DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY

       In December 2016, this Court sentenced Defendant Jared Lockwood in

connection with his pleas of guilty to charges of manufacturing an unregistered

destructive device and making a false declaration before a federal court. (See

Judgment, ECF No. 16.) On January 18, 2018, Lockwood filed a motion to vacate

his conviction and sentence under 28 U.S.C. § 2255. (See Mot., ECF No. 21). The

motion plainly lacked merit, and the Court denied it. (See Order, ECF No. 24.) The

Court later denied Lockwood's motion for a certificate of appealabilty related to that

decision. (See Order, ECF No. 31.)

       On May 14, 2019, Lockwood filed a motion for reconsideration of the Court’s

January 25, 2018, order pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. (See Mot., ECF No. 32.) Lockwood also filed a motion for discovery.

(See Mot., ECF No. 33.) The Court denied both motions in a written order dated
                                          1
June 28, 2019. (See Order, ECF No. 34.) Lockwood has now filed an appeal of that

order. (See Notice of Appeal, ECF No. 35.)

      In the Court’s June 28, 2019, order, it did not address whether Lockwood was

entitled to a certificate of appealability with respect to the Court’s ruling. The Court

has reviewed the record and concludes that Lockwood is not entitled to a certificate

of appealability. Lockwood has not made a substantial showing of the denial of a

constitutional right. Moreover, reasonable jurists could not debate the correctness

of the Court’s denial of Lockwood’s motions for reconsideration under Rule 60(b)

and discovery, and the issues raised by Lockwood do not deserve encouragement to

proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (setting forth

standards for granting a certificate of appealability).

      Accordingly, the Court DECLINES to issue Lockwood a certificate of

appealability related to the Court’s June 28, 2019, order.

      IT IS SO ORDERED.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: October 9, 2019




                                           2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 9, 2019, by electronic means and/or
ordinary mail.


                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
